DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.  	Applicant’s arguments, see Response to election of species requirement, filed 11/11/2021, with respect to all species sharing the special technical feature of stopper member having a cylindrical skirt and inner threads have been fully considered and are persuasive.  The restriction of species/Lack of Unity has been withdrawn. 
Drawings
3. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second dispensing orifice in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: second dispensing orifice 54d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites “wherein the upper container comprises a plurality of application teeth and wherein frangible end-piece is located between said application teeth and provides access to a second dispensing orifice communicating with the first dispensing orifice.” Applicant fails to show in the drawings or specifications where the teeth and where the second dispensing orifice are and where they are located with respect to each other.  Appropriate correction is required.


	
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6,8, & 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the blocks are disposed on a diameter of the plug substantially equal to the diameter of the opened end” is indefinite because it is unclear how the blocks are disposed on the diameter of the plug when in Fig.8 the blocks are on the inside surface of the plug. Also it is unclear to which “opened end” the diameter is equal to. For purpose of examination the limitation will be read “wherein the blocks are disposed on the inner surface of the plug.”
Claim 8 recites the limitation "wherein the annular sealing lip is provided with an annular groove" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 never mentions annular sealing lip or annular groove. For purpose of examination claim 8 will be read as being dependent from claim 7 where the annular sealing lip is first introduced. 
Claim 12 recites the limitation “wherein the upper container comprises a plurality of application teeth and wherein the frangible end-piece is located between said application teeth and provides access to a second dispensing orifice communicating with the first dispensing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 4-8, 13-14, is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Oshima(JPH10273161A).

Regarding claim 1, Oshima teaches Device for packaging two products separately and dispensing a resulting mixture on a first use (Fig. 7b and 7a shows cap 3 and container main body 2  use package two products separately which result in a mixture on first use-see abstract), 
	said device comprising a lower container delimiting a first product cavity containing a first product (Fig.7b container body 2 includes first product cavity containing a solvent-0036) 
	wherein said device further comprises a temporary closing member configured to close an opened end of the upper container before the first use(Fig.7a & 7b the cap body 50 comprises a storage portion 52 configured to close an open end of cap 3 before the first use), and comprising a cylindrical skirt surrounding said opened end and a plug connected to said cylindrical skirt(see annotated fig.7b below, for cylindrical skirt also see fig.8a and 8b) said cylindrical skirt being provided, on its inner cylindrical surface, with inner threads cooperating with outer threads provided on the upper container and on the plugs outer cylindrical surface(Fig.7a shows storage portion 52 having screws 52a on the inner surface of the skirt that cooperate with the screws 51a on the cap main body 50)  , on its outer cylindrical surface with first anti-rotation means cooperating with second anti-rotation means provided on the lower container for preventing rotation between the closing member and the lower container, characterized in that(Fig. 7a and 7b show detent projection 6a on the cap main body on the outer cylindrical surface and 52b detent projections on the storage portion 52 which prevent rotation)
	the closing member is deprived from any axially retaining members with both containers such that when the upper container is rotated in a first rotation direction the closing member translates downwardly until falling into the first product cavity (storage portion will be deprived form any axial movement due to the projections; fig.7b shows the storage portion 52 when rotated falls downwardly until falling into the first product in the container body 2-0036).


Annotated Fig. 7b of Oshima 

    PNG
    media_image1.png
    478
    638
    media_image1.png
    Greyscale


Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches wherein the closing member comprises at least one axially projecting block provided on the lower surface of the plug (see annotated fig.7b of Oshima for axially projecting block provided on the lower surface of the storage portion 52).

Regarding claim 5, the references as applied to claim 4 discloses all the limitations substantially claimed. Oshima further teaches wherein the closing member comprises plurality of axially 

Regarding claim 6, as best understood based on the 35 U.S.C 112(b) issue identified above, the references as applied to claim 5 above discloses all the limitations substantially claimed. Oshima further teaches wherein the blocks are disposed on the inner surface of the plug (annotated fig.7b shows the blocks being disposed on the inner surface of the storage portion 52). 

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches wherein the plug (fig.7a storage portion 52) comprises an annular sealing lip on its upper surface configured to close the opened end of the upper container in a sealed manner (fig. 7a shows the storage portion 52 having a sealing lip that is configured to close the opened end of the cap main body 50 so the solvent E is sealed in that cavity, see annotated fig.7b above).

Regarding claim 8, as best understood based on the 35 U.S.C. 112(b) issue identified above, the references as applied to claim 7 above discloses all the limitations substantially claimed. Oshima further teaches wherein the annular sealing lip is provided with an annular groove (see annotated figure 7b of Oshima above). 
		

Regarding claim 13, the references as applied to claim 1 above discloses all the limitation substantially claimed. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, 

Regarding claim 14, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches wherein the first anti-rotation means are longitudinal ribs provided on the outer cylindrical surface of the cylindrical skirt(fig.7a,7b and fig.8a  show detent projections 52b that are longitudinal on the outer cylindrical surface of the cylindrical skirt), said longitudinal ribs cooperating with inner longitudinal ribs provided on the inner surface of the lower container( the projection cooperate with the inner projections 6a provided on the cap main body 50 on the inner surface) . 
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JPH10273161A).

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches in its second embodiment wherein the closing member comprises a bridge of hinge forming material and at least one link of breakable material connecting the plug to the cylindrical skirt(Fig. 3b shows storage portion 31 comprises a connecting portion 35 that acts as a hinge and as seen in fig.3a thin walled connection portion  34 is full intact), such that when the upper container is rotated in a second rotation direction, opposite of first rotation direction, the closing member translates upwardly until the breakable link is broken by force causing the plug to pivot around the bridge of hinge-forming material between a first position where the open end is closed to a second position where the opened end is opened so that the second product to flow towards the first cavity of the lower container(Fig. 3a shows the storage portion intact, fig.3b shows when the outer cap is turned the thin walled connection portion 34 breaks making the storage portion to pivot around the hinge portion between the first portion when the open end is closed, in fig.3a, to second potion where the opened end is open to allow the substance F to flow towards the first cavity of the lower container). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage portion disclosed by Oshima by adding the thin walled connection portion as disclosed by Oshima in the second embodiment in order to prevent the storage to completely fall into the lower container until the substance store in .


10.   Claim 3,9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JPH10273161A) in further view of Albisetti(US5944175A).

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Oshima as modified in claim 2 does not teach wherein the closing member comprises a plurality of links of breakable material regularly space apart on the circumference of the plug.
Albisetti does teach wherein the closing member comprises a plurality of links of breakable material regularly space apart on the circumference of the plug(“Preferably, said ramp includes notches in which breakable bridges of material are received connecting the plug to the holding member, so as to break said bridges during relative rotation of the containers”. -Col.2 lines 10-14 fig. 1 shows the ramp 20 being with the plug) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main cap body disclosed by Oshima by adding the breakable bridges as disclosed by Albisetti in order to hold the plug up until it’s time to use the container to mix the solutions, since bridges are breakable they can be broken during the relative rotation of the containers.(Col.2 lines 10-14 Albisetti)


Albisetti does teach that upper container is provided with an annular axial sealing lip configured to bear closely against a radially inside surface of the lower container, thereby providing sealing between the lower container and upper container (Fig.1 &4 capsule 3 has an annular sealing lip 9 that is configured to bear closely against the inside surface of the lower container 2 thereby providing sealing between two containers). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper container disclosed by Oshima by adding the annular sealing lip as disclosed by Albisetti in order to seal the two container together so when they are in transport or not being used the liquid stored in the top container cannot mix with the liquid in the lower container and to prevent leaks since the two containers will be sealed.

Regarding claim 10, the references as applied to claim 11 above discloses all the limitations substantially claimed. Oshima as modified does not teach wherein the annular sealing lip of the upper container is provided with an outer annular groove. 
Albisetti does teach wherein the annular sealing lip of the upper container is provided with an outer annular groove (The capsule 3 also has an annular sealing lip 9 extending down into the annular groove formed between the chimney 7 and the assembly skirt 8.-Col.3 lines 51-55) It would have been obvious for one of ordinary skill in the art before the effective filing date of the 


Regarding claim 11, the references as applied to claim 1 above discloses all the limitations substantially claimed. Oshima further teaches wherein the upper container comprises an upper portion, opposite to the open lower end (Fig.7a shows cap 3 having an top wall 50a opposite of the lower end). Oshima does not teach dispensing frangible end piece designed to be broken for first use of said device in order to open a first dispensing orifice in flow communication with the second product cavity
Albisetti does teach dispensing frangible end piece designed to be broken for first use of said device in order to open a first dispensing orifice in flow communication with the second product cavity (Fig.4 and 1 show dispending endpiece 6 can be broken, as it is a snap off end-piece, for the first use of the device 1 in order to open first dispensing orifice in flow communication with the second product). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap disclosed by Oshima by adding the endpiece as disclosed by Albisetti in order to have easier access to the mixture by simply snapping off the endpiece as opposed to Oshima where user has to twist open the cap to get access to the mixture. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makita(US20030017236A1), Thiebaut (US20170181524A1), Lin (US20090205506A1), Albisetti(US5992693A), Hildebrandt (US4203517A), and see PTO-892 for more relevant prior art that was not consider.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735